



Exhibit 10.2
RETENTION AGREEMENT


RETENTION AGREEMENT (this "Agreement") made as of this 18th day of September
2017, by and between UNITY BANK, a New Jersey state bank with its principal
place of business located at 64 Old Highway 22, Clinton, New Jersey 08809 (the
"Bank"), UNITY BANCORP, INC. a New Jersey corporation with its principal place
of business located at 64 Old Highway 22, Clinton, New Jersey 08809 ("Unity")
(Bank and Unity collectively, "Employer"), and JANICE BOLOMEY, an individual
residing at 311 Strotz Road, Asbury, NJ 08802 (the "Executive").
WITNESSETH:
WHEREAS, Executive is presently employed by Employer as an executive officer of
the Bank in the position of Executive Vice President and Chief Administrative
Officer/Director of Sales; and
WHEREAS, Employer wishes to ensure that it will continue to retain Executive in
its employ and to receive Executive's undivided effort and attention;
NOW, THEREFORE, in consideration of the mutual promises and undertakings herein
contained, the parties hereto, intending to be legally bound, agree as follows:
1.Termination. Executive may be terminated at any time, without prejudice to
Executive's right to compensation or benefits as provided herein or pursuant to
any other benefit plan or policy of Employer. Executive's rights upon a
termination shall be as follows:
(a)Cause. Employer may terminate Executive for "cause." Upon such a termination,
Executive shall be entitled to no further compensation or employment related
benefits from and after the date of such termination, except for the payment of
accrued and unpaid compensation through the date of such termination and except
for the provision of any statutorily required benefits. As used in this
Agreement, the term "cause" shall mean the Executive's dishonesty, willful
misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule or
regulation (other than traffic violations or similar minor offenses which do not
adversely effect Employer's reputation or standing in the community) or a
material breach of any provision of this Agreement. For purposes of this
provision, no act or failure to act, on the part of the Executive, shall be
considered "willful" unless it is done, or omitted to be done, by the Executive
in bad faith or without reasonable belief that the Executive's action or
omission was in the best interests of the Company.
(b)Termination Without Cause. Upon a termination of Executive's employment by
Employer without "cause," Executive shall be entitled to receive a payment equal
to twelve (12) months of his then current Base Salary (as defined below). For
purposes of this Agreement, Executive's "Base Salary" at any time shall be the
Executive's annual salary most recently approved by the Board of Directors of
Employer or any committee thereof. Such payment shall be made to Executive in a
single lump sum payment to be made in accordance with Section 16 hereof. In
addition, Employer shall continue to provide the Executive with the hospital,
health, medical and life insurance benefits which the Executive is receiving at
the time of such termination for a period of twelve (12) months after such
termination. Executive shall also be entitled to payments for periods or partial
periods that occurred prior to the date of termination and for which the
Executive has not yet been paid.
(c)The Executive shall have no duty to mitigate damages in connection with his
termination by Employer without "cause." However, it is understood and agreed
that, upon receiving a lump sum payment of any amounts which may become due
under this paragraph (b), no further amounts shall be owed to the Executive and
the Employer shall have no further obligation to provide any further benefits to
the Executive, except as expressly set forth herein. It is also understood and
agreed that, notwithstanding any provisions of this paragraph (b) and in the
event the Executive obtains new employment during any period that the Employer
is obligated to provide hospital, health, medical and life insurance benefits
hereunder and such new employment provides for hospital, health, medical and
life insurance benefits in a manner substantially similar to the benefits to be
provided by Employer hereunder, Employer may permanently terminate the
duplicative benefits it is obligated to provide hereunder.
(d)Resignation With Cause. Executive shall have the right to resign his
employment with Employer at any time hereunder, providing notice as required by
the Employer's employment related policies then in effect. In the event such a
resignation is for "good cause" (as defined below), such resignation shall be
deemed a termination without "cause" under paragraph (b) hereof, and Executive
shall, solely in the event the Executive delivers a written resignation for good
cause" to the Employer within 15 days of the occurrence of either of the events
described in subparagraphs (i) and (ii) of this paragraph (c), be entitled to
receive all such amounts and benefits as are provided for under such paragraph
(b) above.
For purposes of this provision, the term "good cause" shall mean any of the
following:
(i)A material reduction in Executive's duties, responsibilities, title or
employment status from its level as of the date hereof; or (ii) Any reduction in
Executive's Base Salary.





--------------------------------------------------------------------------------





2.Change in Control: Significant Acquisition.
(a)For purposes of this Agreement, a "Change in Control" shall mean:
(i)a reorganization, merger, consolidation or sale of all or substantially all
of the assets of Unity or a similar transaction in which Unity is not the
resulting entity; or
(ii)individuals who constitute the Incumbent Board (as herein defined) of Unity
cease for any reason to constitute a majority thereof; or
(iii)the occurrence of an event of a nature that would be required to be
reported in response to Item 1 of the Current Report on Form 8-K, as in effect
on the date hereof, pursuant to Section 13 or 15(d) of the Securities Exchange
Act of 1934 (the "Exchange Act"); or
(iv)Without limitation, a "change in control" shall be deemed to have occurred
at such time as any "person" (as the term is used in Section 13(d) and 14(d) of
the Exchange Act) other than Unity or the trustees or any administrator of any
employee stock ownership plan and trust, or any other employee benefit plans,
established by Employer from time-to-time is or becomes a "beneficial owner" (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly, of
securities of Unity representing 35% or more of Unity's outstanding securities
ordinarily having the right to vote at the election of directors; or
(v)A proxy statement soliciting proxies from stockholders of Unity is
disseminated by someone other than the current management of Unity, seeking
stockholder approval of a plan of reorganization, merger or consolidation of
Unity or similar transaction with one or more corporations as a result of which
the outstanding shares of the class of securities then subject to the plan or
transaction are exchanged or converted into cash or property or securities not
issued by Unity, and the proponent of such proxy statement shall have obtained
the vote required to approve such proposal; or
(vi)A tender offer is made for 35% or more of the voting securities of Unity and
shareholders owning beneficially or of record 35% or more of the outstanding
securities of Unity have tendered or offered to sell their shares pursuant to
such tender and such tendered shares have been accepted by the tender offeror.
For these purposes, "Incumbent Board" means the Board of Directors of Unity on
the date hereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by a vote of at least three-quarters of
the directors comprising the Incumbent Board, or whose nomination for election
by members or stockholders was approved by the same nominating committee serving
under an Incumbent Board, shall be considered as if he were a member of the
Incumbent Board.
(b)Upon the occurrence of a Change in Control, and, in connection with such
Change in Control, if Executive's employment with Employer and/or its successors
is terminated within eighteen (18) months of such Change in Control, regardless
of whether such termination is by Employer or its successor, through Executive's
resignation of employment with Employer or its successor, or Executive's failure
to accept an offer of employment with any successor to Employer, Executive shall
be entitled to receive a payment equal to twenty-four (24) months of the
Executive's Base Salary plus any cash bonus received by the Executive for the
Employer's preceding fiscal year. Such payment shall be made to Executive in a
single lump sum payment and shall be made in accordance with Section 16 hereof.
In addition to the foregoing, Executive shall, during the twenty-four (24)
months following the termination of his employment be entitled to receive from
Employer or its successor, hospital, health, medical and life insurance benefits
on the terms and at the same cost to Executive as Executive was receiving such
benefits upon the date of termination of Executive's employment. Notwithstanding
the preceding sentence, in the event the Executive obtains new employment during
any period that the Employer is obligated to provide hospital, health, medical
and life insurance benefits hereunder and such new employment provides for
hospital, health, medical and life insurance benefits in a manner substantially
similar to the benefits to be provided by Employer hereunder, Employer may
permanently terminate the duplicative benefits it is obligated to provide
hereunder. It is hereby understood and agreed that payments that may become due
to the Executive under this paragraph (b) shall be in lieu of, and not in
addition to, any payments the Executive may be entitled to under paragraph (b)
or (c) of Section 1 hereof. Notwithstanding the forgoing, upon a Change in
Control, Executive shall not have the right to receive the payments provided for
above due to the Executive's resignation of employment with Employer or its
successor (other than for cause under paragraph (c) of Section 1 hereof) or
Executive's failure to accept an offer of employment with any successor to
Employer if, following such transaction, (i) a majority of the individuals
constituting the Board of the resulting entity are members of the Incumbent
Board and (ii) a majority of the "senior officer positions" of the resulting
entity are held by individuals who held "senior officer positions" with the
Employer prior to such transaction.
For purposes hereof, the "senior officer positions" shall include such of the
following positions as the Employer shall separately maintain prior to any such
transaction: the Chairman, Chief Executive Officer, President, Chief Financial
Officer, Chief Operating Officer, and Chief Administrative Officer/Director of
Sales.
(c)Upon the occurrence of a Change in Control, subject to paragraph (f) hereof,
the vesting period for any unvested stock options or unvested awards of Unity
common stock previously granted to Executive shall accelerate and become fully
vested on the date of the Change in Control.
(d)For purposes of this Agreement, a "Significant Acquisition" shall mean an
acquisition of another entity by Unity (either by way of merger, purchase of
substantially all assets of such other entity or purchase of all outstanding
shares of securities of such other entity) pursuant to which: (i) Unity shall,
as all or part of the consideration for such acquisition, issue





--------------------------------------------------------------------------------





to the shareholders of such other entity, such number of voting securities as
shall equal 35% or more of the then outstanding voting Unity securities
(measured prior to the consummated Significant Acquisition); and (ii) in the
case of a merger, Unity shall be the surviving entity.
(e)If Executive's employment with Employer is terminated within eighteen (18)
months of the consummation of a Significant Acquisition, regardless of whether
such termination is by Employer or through Executive's resignation of employment
with Employer, Executive shall be entitled to receive a payment equal to
twenty-four (24) months of the Executive's Base Salary plus any cash bonus
received by the Executive for the Employer's preceding fiscal year. Such payment
shall be made to Executive in a single lump sum payment and shall be made in
accordance with Section 16 hereof. In addition to the foregoing, Executive
shall, during the twenty-four (24) months following the termination of his
employment be entitled to receive from Employer or its successor, hospital,
health, medical and life insurance benefits on the terms and at the same cost to
Executive as Executive was receiving such benefits upon the date of termination
of Executive's employment. Notwithstanding the preceding sentence, in the event
the Executive obtains new employment during any period that the Employer is
obligated to provide hospital, health, medical and life insurance benefits
hereunder and such new employment provides for hospital, health, medical and
life insurance benefits in a manner substantially similar to the benefits to be
provided by Employer hereunder, Employer may permanently terminate the duplicate
benefits it is obligated to provide hereunder. In the event Executive becomes
entitled to receive the amount due under this paragraph (e), subject to
paragraph (f) hereof, the unvested stock options or unvested awards of Unity
common stock previously granted to Executive shall accelerate and become fully
vested on the date of Executive's termination of employment. It is hereby
understood and agreed that payments that may become due to the Executive under
this paragraph (e) shall be in lieu of, and not in addition to, any payments the
Executive may be entitled to under paragraph (b) or (c) of Section 1 hereof.
(f)Notwithstanding anything contained in this Section 2 above, in the event all
compensation to be provided to Executive conditioned upon the occurrence of a
Change in Control, whether under this Agreement or in connection with any other
agreement or benefit plan of the Employer to which Executive is a party or in
which he participates, exceeds 2.99 times the Executive's Base Amount, as that
term is defined under Section 280G of the Internal Revenue Code and regulations
of the Internal Revenue Service promulgated thereunder, the total compensation
to be paid to the Executive shall be reduced to an amount that is $1.00 less
than 2.99 times the Executive's Base Amount. Executive shall have the right to
determine which benefits to which he would otherwise be entitled shall be
reduced.
3.No Guaranty of Employment. Nothing in this Agreement shall be construed to
guarantee the employment of the Executive. Executive shall remain an "employee
at will" of Employer at all times during the term of this Agreement.
4.Notices. Any and all notices, demands or requests required or permitted to be
given under this Agreement shall be given in writing and sent: (i) by registered
or certified U.S. mail, return receipt requested; (ii) by hand; (iii) by
overnight courier; or (iv) by telecopier addressed to the parties hereto at
their addresses set forth above or such other addresses as they may from time-to
time designate by written notice, given in accordance with the terms of this
Section 4, together with copies thereof as follows:
In the case of the Executive, to the address set forth on the first page hereof
or to such other address as Executive shall provide in writing to the Employer
for the provisions of notice hereunder.
In the case of Employer, to the address set forth on the first page hereof, with
a copy to:
Hinman, Howard & Kattell, LLP Attn: Miriam R. Schindel, Esq. 106 Corporate Park
Drive, Suite 317
White Plains, New York 10604
Telecopier No. (914) 694-4510
Notice given as provided in this Section 4 shall be deemed effective: (i) on the
date hand delivered; (ii) on the first business day following the sending
thereof by overnight courier; (iii) on the seventh calendar day (or, if it is
not a business day, then the next succeeding business day thereafter) after the
depositing thereof into the exclusive custody of the U.S. Postal Service; or
(iv) on the date telecopied.
5.Term. This Agreement shall have a term of three years from the date hereof;
provided, however, that in the event the term of this Agreement would terminate
at any time after the Employer has engaged in substantive negotiations regarding
a transaction which would lead to a Change in Control, this Agreement shall
continue to remain in full force in effect until the earlier to occur of (i) the
effectuation of such transaction leading to a Change in Control or (ii) the
termination of the negotiations for the proposed transaction which would have
resulted in the Change in Control. Notwithstanding the preceding sentence or any
other provision of this Agreement, the term of this Agreement shall immediately
end upon: (i) the Bank or Unity entering into a Memorandum of Understanding with
the Federal Deposit Insurance Corporation ("FDIC") or the New Jersey Department
of Banking and Insurance ("NJDBI"); (ii) a cease-and-desist order being issued
with respect to the Bank or Unity by the FDIC or the NJDBI; or (iii) receipt by
either the Bank or Unity of any notice under Federal or state law, which in any
way restricts the payment of any amount or benefits which may become due under
this Agreement. It is hereby understood and agreed that,





--------------------------------------------------------------------------------





upon the occurrence of any of the events described in the foregoing clauses (i),
(ii) or (iii), this Agreement shall be deemed terminated and the Employer shall
have no further obligation to pay any amounts to the Executive or provide any
further benefits to the Executive.
6.Assignability. Neither this Agreement nor the rights or obligations of
Executive hereunder may be assigned, whether by operation of law or otherwise.
This Agreement shall be binding upon the Employer, its successors and assignees.
The Bank and Unity shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Bank and Unity, to expressly and
unconditionally agree, in to assume and discharge the obligations of the Bank
and Unity under this Agreement, in the same manner and to the same extent that
the Bank and Unity would be required to perform if no such succession or
assignment had taken place.
7.Waiver. The waiver by Employer or the Executive of a breach of any provision
of this Agreement by the other shall not operate or be construed as a waiver of
any subsequent or other breach hereof.
8.Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey without giving effect to
principles of conflict of laws.
9.Entire Agreement: Termination of Change in Control Agreement. This Agreement
contains the entire agreement of the parties hereto with respect to the subject
matter hereof and may not be amended, waived, changed, modified or discharged,
except by an agreement in writing signed by the parties hereto.
10.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument.
11.Amendment. This Agreement may be modified or amended only by an amendment in
writing signed by both parties.
12.Severability. If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision, only to the extent it is invalid or unenforceable, and shall not in
any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.
13.Section Headings. The headings contained in this Agreement are solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.
14.Fees and Expenses. If any party to this Agreement institutes any action or
proceeding to enforce this Agreement, the prevailing party in such action or
proceeding shall be entitled to recover from the non-prevailing party all legal
costs and expenses incurred by the prevailing party in such action, including,
but not limited to, reasonable attorney's fees and other reasonable legal costs
and expenses.
15.Legal Representation. The Executive hereby acknowledges that Executive was
given the opportunity to consult with independent legal counsel regarding this
Agreement prior to his execution of this Agreement.
16.Release. All payments and benefits under Sections 1 or 2 hereof shall be
contingent upon Executive executing a general release of claims in favor of
Unity, its subsidiaries and affiliates, and their respective officers,
directors, shareholders, partners, members, managers, agents or employees, and
which must be executed by the Executive no later than the twenty second (22nd)
day after the termination of Executive's employment. Payments under this
Agreement that are contingent upon such release shall, subject to Section 17,
commence within eight (8) days after such release becomes effective; provided,
however, that if Executive's termination of employment occurs on or after
November 15 of a calendar year, then severance payments shall, subject to the
effectiveness of such release and Section 17, commence on the first business day
of the following calendar year.
17.Section 409A Compliance. If the Executive is a "specified employee" for
purposes of Section 409A of the Code, to the extent required to comply with
Section 409A of the Code, any payments required to be made pursuant to this
Agreement which are deferred compensation and subject to Section 409A of the
Code (and do not qualify for an exemption thereunder) shall not commence until
one day after the day which is six (6) months from the date of termination.
Should this Section 17 result in a delay of payments to the Executive, on the
first day any such payments may be made incurring a penalty pursuant to Section
409A (the "409A Payment Date"), the Employer shall begin to make such payments
as described in this Section 17, provided that any amounts would have been paid
earlier but for application of this Section 17 shall be paid in lump-sum of the
409A Payment Date.



















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement under their
respective hands and seals as of the day and year first above written


ATTEST:                        UNITY
BANK                                                                                                                    By:
/s/ David Dallas
David Dallas, Chairman of the Board
ATTEST:                        UNITY BANCORP,
INC                                                                                                                By:
/s/ David Dallas
David Dallas, Chairman of the Board
WITNESS:                        EXECUTIVE                                                                                                            
/s/ Janice Bolomey


Janice Bolomey
Executive Vice President and Chief
Administrative Officer/Director of Sales







